Citation Nr: 9934595	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  95-19 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for Osgood-
Schlatter's disease of the right knee, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for Osgood-
Schlatter's disease of the left knee, currently evaluated as 
10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
December 1992.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
November 1994, by the Boston, Massachusetts Regional Office 
(RO), which denied the veteran's claim seeking entitlement to 
increased ratings for his service-connected Osgood-
Schlatter's disease of the right knee and of the left knee.  
The notice of disagreement with this determination was 
received in December 1994.  The statement of the case was 
issued in January 1995.  The substantive appeal was received 
in June 1995.  The veteran appeared and offered testimony at 
a hearing before a hearing officer at the RO in August 1995, 
and a complete transcript of the hearing is of record.  A 
supplemental statement of the case was issued in September 
1995.  

In December 1997, the Board remanded the case to the RO for 
further development.  A fee basis examination was conducted 
in June 1999.  Thereafter, a supplemental statement of the 
case, reflecting continued and confirmed denial of the 
veteran's claim, was issued in June 1999.  The appeal was 
received back at the Board in October 1999.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board on behalf of the veteran in October 1999.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected Osgood-Schlatter's 
disease of the right knee is asymptomatic.  

3.  The veteran's service-connected left knee disorder is 
currently manifested by subjective complaints of pain, 
weakness, and locking.  The objective medical evidence shows 
a full range of motion, a positive McMurray's test, and 
slight lateral subluxation.  Arthritis was not shown upon X-
ray examination of the left knee.  

4.  The veteran's left knee disorder currently results in no 
more than slight impairment under Diagnostic Code 5257; 
neither moderate subluxation nor moderate lateral instability 
is currently present.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for Osgood-Schlatter's disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for Osgood-Schlatter's disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for increased ratings for his right and 
left knee disorders is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, we find that 
he has presented a claim which is plausible.  A claim that a 
service-connected condition has become more severe is well-
grounded where the veteran asserts that a higher rating is 
justified due to the increase in severity.  See Jackson v. 
West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629, 631 (1992).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Moreover, after reviewing the fee-
basis examination report, dated in June 1999, the Board finds 
that the report allows for proper review of the veteran's 
claim and that no useful purpose would be served by remanding 
the veteran's claim for further development.  

I.  Factual background

The records reflect that the veteran entered active duty in 
January 1991.  The service medical records indicate that he 
was seen in April 1992 for complaints of pain in the left 
knee and the feet for the past 7 days.  On examination, it 
was noted that he walked with an antalgic gait; there was a 
full range of motion.  Drawer and McMurray's test were 
negative; no deformities were noted.  During a subsequent 
visit, the veteran reported continued knee pain that was 
aggravated by a 12-mile road march.  On examination, it was 
noted that he had bilateral knee and foot pain; however, 
there was a full range of motion, no edema, and no 
ecchymosis.  The assessment was knee pain secondary to road 
march.  During the separation examination in November 1992, 
the veteran reported a history of trick or locked knee.  
Clinical evaluation of the lower extremities was reported as 
normal.  

On the occasion of his initial VA examination in March 1993, 
the veteran stated that he had been told that he had two 
problems with his knees; he had a bump beneath both knees 
which was occasionally tender, and the cartilage was 
deteriorating.  He indicated that he had knee pain all the 
time, and that his knees occasionally gave way.  He reported 
having undergone X-rays and an arthrogram of the knees in the 
past.  He stated that he used Motrin for the pain.  On 
examination, range of motion in the knees was from 0 degrees 
to 120 degrees, bilaterally.  There was no swelling.  Both 
knees showed some tenderness under the patellae with 
pressure, right greater than left.  

By rating action in July 1993, the RO, in pertinent part, 
granted service connection for Osgood-Schlatter's disease of 
both knees.  A separate disability evaluation of 10 percent 
was assigned for each knee, effective from the day following 
the date of the veteran's separation from active service.

Received in August 1994 were VA outpatient treatment reports 
dated from May 1992 to January 1994, which show that the 
veteran received clinical attention and treatment for several 
disabilities, including his service-connected bilateral knee 
disorder.  During a clinical visit in November 1993, the 
veteran complained of pain in both knees, with some relief 
from medication.  It was noted that he had a history of 
ligament deterioration due to Osgood-Schlatter's disease, but 
no major injury.  The clinical assessment was of questionable 
ligamentous laxity.  The veteran was again seen in January 
1994 for complaints of right knee pain, greater than the 
left, anteriorly for the past 2 years; he indicated the pain 
was aggravated by weight bearing.  He also indicated that he 
experienced occasional locking of both knees, and frequent 
giving way, with falls to the ground.  Examination of the 
knees revealed a range of motion from 0 degrees to 120 
degrees, bilaterally; there was no effusion and no crepitus.  
The assessment was bilateral Osgood-Schlatter's disease with 
bilateral patella tendonitis, right greater than the left.  

The veteran was afforded a VA compensation examination in 
November 1994, at which time he indicated that he experienced 
increased pain in the knees when he stood for any length of 
time; he also indicated that he experienced recurrent giving-
way of the knee, particularly in the wintertime.  He stated 
that he had been told he had arthritis.  Examination of the 
knees revealed prominence of the tibial tubercles, 
bilaterally.  There was a full range of motion of both knees, 
with crepitus on motion.  There was an area of tenderness 
along the medial joint line on the right, with a positive 
McMurray's on the right.  The diagnosis was of a torn right 
medial meniscus; the examiner noted that there was also 
Osgood-Schlatter's disease, bilaterally, but that did not 
seem to be a major problem.  

Of record is a report of a VA hospital summary dated in July 
1995, indicating that the veteran had had 11/2 years of 
mechanical symptoms in his right knee.  It was noted that the 
right knee had been painful, with occasional swelling, 
locking up and giving out. An MRI was positive for medial and 
lateral partial meniscal tears.  On examination, there was 5 
degrees of valgus; range of motion was from 0 degrees of 
extension to 120 degrees of flexion.  There was slight 
effusion and prominent, tender tibial tubercles.  There was 
tenderness over the lateral and posteromedial joint line and 
patellar tendon.  No patellofemoral mistracking was reported.  
There was positive patellofemoral crepitus.  The veteran 
underwent a right knee arthroscopy.  The pertinent diagnosis 
was chronic synovitis.

At his personal hearing in August 1995, the veteran indicated 
that he was experiencing swelling, locking of the knees, and 
pain that required him to ice down his knees at night.  He 
stated that he was taking Motrin and Naprosyn.  He further 
reported that he had undergone surgery on his right knee in 
July 1995, which had helped to relieve the swelling, locking, 
and associated discomfort in that knee.  He testified that 
the pain was now concentrated in his left knee; he stated 
that he had become more aware of the left knee because of 
improvement in his right knee.  The veteran related that he 
was not working, but he was attending school; he stated that 
he had problems with climbing up stairs and walking back and 
forth.  He noted that he sometimes used a cane when he was on 
his feet for long periods.  The veteran reported that his 
knees had interfered with his ability to play with his 
children; he was unable to participate in any physical 
activity.  He further reported that, while VA doctors had 
told him that the arthroscopic surgery on the right knee was 
successful, he might need further surgery in the future.  

Received in August 1995 were VA outpatient treatment reports 
dated from February 1993 to January 1995, which show that the 
veteran received ongoing clinical attention for his service-
connected bilateral knee problems.  These records show that 
he was seen in May 1994 for complaints of bilateral knee 
pain, right greater than left, worse with ambulation and 
climbing stairs.  He also complained of locking of both 
knees; he noted buckling of the right knee for the past week.  
It was noted that he walked a treadmill for exercise.  Upon 
examination, the right knee exhibited tenderness over the 
tibial tubercle and infrapatellar area, with no joint line 
tenderness.  There was also mild varus/valgus laxity, right 
greater than left.  The left knee had tibial tubercle 
tenderness, but it was otherwise benign.  The assessment was 
chronic Osgood-Schlatter's disease, with no progression; 
Naprosyn and ice was recommended after exercise.  A magnetic 
resonance imaging of the right knee, conducted in December 
1994, revealed a small amount of joint effusion, a tear of 
the posterior horn of the medial meniscus, and degenerative 
changes in the posterior horn of the lateral meniscus.  The 
anterior portions of the menisci were intact, and the 
anterior and posterior cruciate ligaments were normal, as 
were the collateral ligaments.  

The veteran was afforded an examination by a fee-basis 
examiner in June 1999, at which time he indicated that he had 
undergone arthroscopy of the right knee in 1994.  He 
complained of pain, weakness, locking, and lack of endurance 
of the left knee; he also noted clicking of the left knee on 
climbing stairs.  He reported that his symptoms occurred 
daily, and were relieved by Motrin and icing.  It was noted 
that the veteran was not currently working; he had been a 
student for the last two years.  It was also noted that he 
used a brace on the left knee when walking or standing for 
long periods of time.  Upon examination of the knees, there 
was no tenderness or swelling; range of motion in both knees 
was from full extension to 140 degrees of flexion.  Drawer 
and McMurray's tests were normal on the right knee; the left 
knee exhibited a normal Drawer test and a positive McMurray's 
test.  X-ray study of the knees revealed a slight 
irregularity of the central posterior aspect of the left 
patella, thought by the radiologist to possibly represent a 
subchondral cyst or mild changes of chondromalacia; there was 
a very tiny spur projecting from the posterior inferior 
corner of the patella; there was also the suggestion of 
slight lateral subluxation of the patella, which, it was 
noted, might be better assessed with a sunrise view.  Bones, 
joint spaces and soft tissues were otherwise unremarkable.  
The pertinent diagnosis was Osgood-Schlatter's disease of 
both knees.  The examiner noted that there had been marked 
improvement of pain in the right knee following arthroscopy 
surgery, but that the veteran continued to have pain in the 
left knee.  

II.  Legal analysis

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the state of a disorder.  38 U.S.C.A. § 1155 
(West 1991).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In selecting a 
diagnostic code number for a particular disability, 
preference is given to the number assigned to the disorder 
itself.  38 C.F.R. § 4.27 (1999).  When an unlisted condition 
is encountered, it should be rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1999).  

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

The RO rated each service-connected knee disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5257 (1999).  Under that code, slight knee impairment 
with recurrent subluxation or lateral instability warrants a 
10 percent evaluation.  A 20 percent evaluation is warranted 
for moderate knee impairment.  38 C.F.R. § 4.71a, DC 5257.  
In the alternative, a 20 percent rating is warranted for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  DC 5258.  A 10 
percent rating is warranted where flexion of the leg is 
limited to 45 degrees, and a 20 percent rating is warranted 
where flexion is limited to 30 degrees.  DC 5260.  A 10 
percent rating is appropriate where extension of the leg is 
limited to 10 degrees, and a 20 percent rating is warranted 
for extension limited to 15 degrees.  DC 5261.  


A.  Increased rating for Osgood-Schlatter's disease of the 
left knee

With respect to the left knee disorder, the Board finds that 
the medical evidence of record does not provide any basis for 
an evaluation in excess of the 10 percent under Diagnostic 
Code 5257.  The June 1999 fee-basis examination noted that 
the veteran complained of pain in the left knee with some 
weakness and locking of the left knee; however, he had a 
normal gait and a full range of motion in the left knee.  
While there was a positive McMurray's test, the Drawer test 
was negative.  X-rays of the left knee revealed only mild 
changes in the patella or chondromalacia, and findings 
suggestive of slight lateral subluxation of the patella.  The 
the objective clinical findings do not support more than the 
current evaluation.  In short, the preponderance of the 
evidence is against a higher evaluation for the left knee.  

A review of the competent medical evidence in the present 
record, particularly the most contemporary medical evaluation 
reports, reflects that the veteran does not demonstrate any 
limitation of motion in the left knee.  Thus, application of 
either DC 5260 or DC 5261 is not warranted.  Nor is there any 
evidence of left knee ankylosis.  However, the record does 
include diagnostic testing indicative of mild changes in the 
patella and a tiny spur projecting from the posterior 
inferior corner of the patella, suggesting possible left knee 
arthritis, and the veteran has complained of pain, weakness, 
and lack of endurance of the left knee.  

With regard to the above, the Board references VAOPGCPREC 23- 
97 (July 1, 1997).  In that opinion, the General Counsel held 
that, where a knee disorder is rated under Diagnostic Code 
5257, and a veteran also has limitation of knee motion which 
at least meets the criteria for a zero percent evaluation 
under DC 5260 or DC 5261, separate evaluations may be 
assigned for arthritis, with limitation of motion, and for 
instability.  However, the General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  In this instance, the medical evidence reflects a 
normal range of motion in the left knee.  Therefore, the 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, and a separate rating for 
arthritis may not be assigned.  

Furthermore, the Board notes that the United States Court of 
Appeals for Veterans Claims, in Deluca v. Brown, 8 Vet.App. 
202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  The 
Court has, however, subsequently held that, where a 
diagnostic code is not predicated upon a limited range of 
motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

In this case, the veteran's 10 percent disability evaluation 
is assigned pursuant to DC 5257, a code not predicated upon 
limitation of motion.  In addition, a review of the medical 
records reflects the veteran's symptoms as quite tolerable, 
and not requiring any aggressive treatment at this time.  
Upon examination in June 1999, while the veteran reported 
using a brace on the left knee on walking or standing for 
long periods, there was no tenderness or swelling in the left 
knee, and he had normal function of standing and walking; 
further, there was a full range of motion in the left knee.  
Moreover, although he had not not been employed for the past 
two years (and, hence, could not make any averment as to 
flare-ups which might impair on-the-job performance), he 
reported no episodes of flare-ups beyond the basic level of 
disability and discomfort which he had described as occurring 
on a day-in, day-out basis.  Thus, based upon this record, 
the veteran manifests no additional functional disability due 
to pain on use such as to warrant an evaluation higher than 
the assigned 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  

Consideration has also been given to the potential 
application of other provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  However, 
the Board finds no basis upon which to assign a higher 
disability evaluation.  The Board emphasizes that the 
evidence in this case is not so evenly balanced as to require 
application of the provisions of 38 U.S.C.A. § 5107(b); 
rather, the preponderance of the evidence is against the 
veteran's claim.  

B.  Increased rating for Osgood-Schlatter disease of the 
right knee

Upon a review of schedular criteria and clinical findings 
associated with the veteran's service-connected right knee 
disorder, the Board concludes that the current manifestations 
associated therewith do not approximate more than slight 
lateral instability under Diagnostic Code 5257.  In other 
words, the right knee disorder does not more closely 
approximate moderate recurrent subluxation or lateral knee 
instability.  38 C.F.R. § 4.7.  In this regard, the Board 
notes that the fee-basis examination in June 1999 did not 
disclose subluxation or lateral instability; significantly, 
the veteran had a full range of motion in the right knee, 
with no tenderness or swelling.  Drawer and McMurray's tests 
were normal on the right knee.  Such findings do not support 
more than the current evaluation.  

As noted above, the veteran has full range of motion of his 
right knee, without evidence of instability.  There is no 
evidence of subluxation or instability necessary for a rating 
in excess of 10 percent under Diagnostic Code 5257.  Since he 
had full range of motion, a rating above 10 percent is not 
warranted under DC 5260 or 5261, which require limitation of 
flexion or extension, respectively.  The record is negative 
for any evidence of ankylosis of his knee, so DC 5256 is not 
appropriate, and there is no medical evidence of cartilage 
involvement under DC 5258 or DC 5259.  Therefore, the RO was 
correct in June 1999, in continuing a 10 percent evaluation.  

The Board notes that the veteran's right knee disorder is 
evaluated under DC 5257.  This diagnostic code is not 
predicated in any way upon limitation of motion, and thus 38 
C.F.R. §§ 4.40 and 4.45, do not apply.  See Johnson v. Brown, 
9 Vet.App. 7, 11 (1996).  See also DeLuca v. Brown, 8 
Vet.App. 202, 204-205 (1995).  

The Board finds that the evidence is not in equipoise as to 
an increased rating.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a rating in excess of 10 percent for Osgood-
Schlatter's disease of the right knee is denied.  

Entitlement to a rating in excess of 10 percent for Osgood-
Schlatter's disease of the left knee is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

